 In the Matter Of MOTION PICTURE PRODUCERS AND DISTRIBUTORS OFAMERICA, INC., & NICHOLASM. SCHENCK;THE ASSOCIATION OF MO-TION PICTURE PRODUCERS, INC. & JOSEPH M. SCHENCK & PAT CASEY;and COLUMBIA PICTURES CORPORATION OF CALIFORNIA, LTD., ET AL.andINTERNATIONAL SOUND TECHNICIANS OF THE MOTION PICTUREINDUSTRY,LOCAL695 OF THE INTERNATIONAL ALLIANCE OF THEATRICALSTAGE EMPLOYEES AND MOVING PICTURE MACHINE OPERATORS OF THEUNITED STATES AND CANADA, ET AL.Cases Nos. R-1466 to R-15928, incliusiveAMENDMENT TO DIRECTION OF ELECTIONSeptember 12,19-39On August 28, 1939, the National Labor Relations Board, hereincalled the Board, issued a Direction of Election in the above-entitledproceedings.'The Direction of Election directed that an electionby secret ballot be conducted under the direction and supervision oftheRegional Director for the Twenty-first Region (Los Angeles,California) on or before September 21, 1939, among stipulated cate-gories of employees of Columbia Pictures Corporation of California,Ltd., Hollywood, California; Loew's Incorporated, Culver City, Cali-fornia;Paramount Pictures, Inc., Los Angeles, California; RKORadio Pictures, Inc., Hollywood, California;WalterWanger Pro-ductions, Incorporated, Los Angeles, California; Twentieth Century-Fox Film Corporation, Los Angeles, California; Universal PicturesCompany, Inc., Universal City, California; Warner Brothers Pictures,Inc.,Burbank,California;UnitedArtistsStudioCorporation(Samuel Goldwyn Productions), Los Angeles, California; and HalRoach Studios, Inc., Los Angeles, California ; to determine whethersuch employees desire to be represented for the purposes of collectivebargaining by International Alliance of Theatrical Stage Employeesand Moving Picture Machine Operators of the United States andCanada, affiliated with the American Federation of Labor, or byUnited Studios Technicians Guild (Independent), or by neither.The Board hereby amends the Direction of Election issued on August28, 1939, by striking therefrom the words "by International Allianceof Theatrical Stage Employees and Moving Picture Machine Oper-ators of the United States and Canada, affiliated with the AmericanFederation of Labor, or by United Studios Technicians Guild (Inde-114 N. L.R. B. 1162.15 N. L.R. B., No. 28.224 MOTION PICTURE PRODUCERS AND DISTRIBUTORS OF AMERICA, INC. 225pendent), or by neither" and substituting therefor the words "byInternational Alliance of Theatrical Stage Employees and MovingPicture Machine Operators of the United States and Canada, affiliatedwith the American Federation of Labor, or by Studio Utility Em-ployees, Local 724, affiliated with the American Federation of Labor,the foregoing unions in their discretion to designate either one orboth titles on the ballot and in the event both titles are designatedon the ballot, the ballots cast for the two unions to be totalled andcounted as ballots cast for one organization, or by United StudiosTechnicians Guild (Independent), or by neither."MR. EDWIN S. SMITH took no part in the consideration of the aboveAmendment to Direction of Election.1SA,%LE TITLEDecided September 26, 1939Motion Picture Indacstry-Investigation of Representatives:controversy con-cerning representation of employees: employers entered into a closed-shop agree-inent with one union although other unions claimed to represent a majority ofthe employees in the appropriateunit-Unit Appropriate for Collective Bargain-ing:stipulated; single unit of employees of several companies in specified cate-gories, generally covering technical work in and aboutstudios-Representatives:election held pursuant to stipulation-Objections tothe'Election:overruled-Certification of Representatives:upon receipt of a majority vote in the election.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn October 12, 1938, International Sound Technicians of the MotionPicture Industry, Local 695, herein called Local 695, of the Inter4aa-tional Alliance of Theatrical Stage Employees and Moving PictureMachine Operators of the United States and Canada, herein called theI.A. T. S. E., affiliated with the American Federation of Labor, filedwith the Regional Director for the Twenty-first Region (Los Angeles,California) petitions alleging that questions affecting commerce hadarisen concerning the representation of employees of ColumbiaPictures Corporation,,- Hollywood, California; Loew's Incorporated,Culver City, California; Paramount Pictures, Inc., Los Angeles,California; RKO Radio Pictures, Inc., Hollywood, California; Twen-IAll pleadings filed prior to the hearing hereinafter referred to, the Direction of Election,and the Amendment to Direction of Election in this case designated this company as Colum-bia Pictures Corporation of California,Ltd.During the hearing it was stipulated thatsince the California and New York companies of Columbia Pictures Corporation had effecteda consolidation under a new name, Columbia Pictures Corporation,the pleadings of thecase might be amended to substitute the new name for the old one. 226DECISIONSOF NATIONALLABOR RELATIONS BOARDtiethCentury-Fox Film Corporation, Los Angeles, California;Universal Pictures Company, Inc., Universal City, California; War-ner Bros.Pictures, Inc., Burbank, California; Samuel GoldwynProductions,2 Los Angeles, California; and Hal Roach Studios, Inc.,Los Angeles, California; and requesting investigations and certifica-tions ofrepresentativespursuant to Section 9 (c) of the National LaborRelationsAct, 49 Stat. 449, hereincalledthe Act.Associationof MotionPicture Producers, Inc., Association of Motion Picture Producers andDistributors ofAmerica, Inc.,NicholasM. Schenck, Joseph M.Schenck, and Pat Casey were named as parties in the petitions. Simi-lar petitions and amended petitions were filed on October 18, 1938, byInternational Photographers of the Motion Picture Industry, Local659 of the I. A. T. S. E., herein called Local 659; on October 26, 1938,by Studio Technicians of the Motion Picture Industry, Local No. 37 3of the I. A. T. S. E., herein called Local No. 37; on October 27, 1938,by Studio Utility Employees, Local 724, herein called the S. U. E.,affiliatedwith the American Federation of Labor ; on July 4 and 12,1939, and on August 7, 1939, by United Studio Technicians Guild(Independent), herein called the U. S. T. G.; on July 19, 1939, byMake-up Artists, Local 706, of the I. A. T. S. E., herein called Local706; and on July 28, 1939, by Film Technicians of the Motion PictureIndustry, Local 683, of the I. A. T. S. E., herein called Local 683.Some of the latter petitions listed as employers, in addition to thecompanies mentioned above, Samuel Goldwyn, Inc., Ltd., Los Angeles,California ;Walter Wanger Productions, Incorporated, Los Angeles,California; Association of Motion Picture Producers, Inc., Los An-geles, California; and Association of Motion Picture Producers andDistributors of America, Inc., Los Angeles, California.On August 8, 1939, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, ordered an investigation and authorized theRegionalDirector to conduct it and to provide for an appropriatehearing upon due notice, and further ordered, in accordance withArticle III, Section 10 (c) (2), of the saidRulesand Regulations,thatall the casesbe consolidated for the purposes of hearing and forall other purposes and that one record of the hearing be made.2This company was designated in the petition,some of the pleadings,the Direction ofElection,and Amendment to Direction of Election, by its former name,United ArtistsStudios Corporation.During the hearing,hereinafter referred to, counsel stated that thename of this company has been changed to that designated above.8 Since the commencement of these proceedings Local No.37 has been divided into LocalsNumbers 37, 44, 80, 165,727, and 728,of the I. A. T. S.E.During the hearing it wasstipulated that all these'Locals should be included in the proceedings and that they shouldbe referred to collectively as Local No. 37. MOTION PICTURE PRODUCERS AND DISTRIBUTORS OF AMERICA, INC. 227On August 10, 1939, Local 706 filed its motion for leave to inter-vene in the case arising out of the petition filed by the U. S. T. G.and concerning employees of Hal Roach Studios, Inc.No reasonwhy Local 706 should not intervene therein appearing, the motionfor leaveto intervene is hereby granted.On August 14, 1939, Motion Picture Costumers, Local No. 705, ofthe I. A. T. S. E., herein called Local 705, filed its motion for leaveto intervene in those cases arising out of petitions and amended peti-tions filed by the U. S. T. G. No reason why Local 705 should. notintervene in the said cases appearing, the motion for leave to inter-vene is hereby granted.On August 16, 1939, Association of Motion Picture Producers, Inc.,Association of Motion Picture Producers and Distributors of Amer-ica, Inc., Joseph M. Schenck, and Pat Casey filed separate motions todismiss the petitions and amended petitions as to them, on the groundthat they have no employees in the categories mentioned in the peti-tions and amended petitions.Since the above parties were not in-cluded in the stipulation, hereinafter referred to, providing for anelection to be held among employees of certain designated companies,theirmotions to dismiss the petitions and amended petitions as tothem, are hereby granted..On August 18, 1939, the American Society of Cinematographers,herein called the A. S. C., filed its motion for leave to intervene in theconsolidated proceedings.During the course of the hearing, herein-after referred to, the A. S. C. moved to withdraw its motion for leaveto intervene.The Trial Examiner granted the motion.The TrialExaminer's ruling is hereby affirmed.On August 9 and 14, 1939, the Regional Director issued a notice ofhearing and an amended notice of hearing, respectively, copies ofwhich were duly served on the parties.Pursuant to the notice andamended notice, a hearing was held on August 21, 22, 23, and 24, 1939,at Los Angeles, California, before HenryW. Schmidt, the TrialExaminer duly designated by the Board.All the parties were repre-sented by counsel and participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During the hearing the S. U. E., Local 695, Local 683, Local No. 37,Local 706, and Local 659,4 made motions for leave to withdraw theirpetitions, and further moved for leave to intervene in the cases aris-ing out of the petitions and amended petitions filed by the U. S. T. G.Since the stipulation; hereinafter mentioned, provides that all peti-* Accompanying the motion to withdraw the petitions filed by Local 659 is the statementthat in withdrawing its petitions Local 659 does not waive the position taken by it, thatall cameramen constitutea singleunit.See footnote17, infra., 228.DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions and pleadings relative to cameramen shall be withdrawn by theparties. without prejudice, the Board hereby grants the motion ofLocal 659 for leave to withdraw its petitions.No reason why theremaining petitions, should be withdrawn appearing, the motionsmade by the S. U. E., Local 695, Local 683, Local No. 37, and Local706, for leave to withdraw their petitions, are hereby denied.How-ever, leave to intervene in the cases arising out of the petitions andamended petitions filed by the U. S. T. G. is hereby granted as to theabove unions.-During the hearing the U. S. T. G. moved to amend its petitionsand amended petitions so as to include Walter Wanger Productions,Incorporated.WalterWanger Productions, Incorporated, by itscounsel, waived notice of hearing, service of petition, "and so forth."'The motion to amend is hereby granted.On August 22, 1939, while the hearing was in progress, the I. A.T. S. E., 11 of its west coast studio locals,5 the S. U. E., and theU. S. T. G. entered into a stipulation, subject to the approval of theBoard, providing that an election by secret ballot should be con-ducted by the Board within thirty (30) days of the date of thestipulation among any employees of Columbia Pictures Corporation,.Loew's Incorporated, Paramount Pictures, Inc., RKO Radio Pictures,.Inc.,Walter Wanger Productions, Incorporated, Twentieth Century-Fox Film Corporation, Universal Pictures Company, Inc., Warner-Bros. Pictures, Inc., Samuel Goldwyn Productions, and Hal RoachStudios, Inc., herein called the Companies, who have been employedsixty (60) working days from January 1 to July 15, 1939, and whoare within the categories listed in Appendix A, annexed hereto.The stipulation further provided that all such employees should voteas a single unit."By the terms of the stipulation the Board is tocertify the representative of the employees for purposes of collective.bargaining within five (5) days after the poll and counting of theballots is completed.Also on August 22, 1939, the Companies and counsel for the.Board entered into a stipulation, subject to the approval of theBoard, providing that the Board should issue its Direction of Elec-tion and hold an election prior to the making of any findings offact or the filing of any decision in these proceedings.On August26, 1939, the Board issued its order approving the above stipulations..During the course of the hearing the Trial Examiner made severalrulings on motions and objections to the admission of evidence..The Board has reviewed the rulings of the Trial Examiner and finds:6All the I. A. T. S. E. locals which filed petitions or which were granted leave.to intervene in these proceedings are included therein.0Sep footnote17, infra. MOTION PICTURE PRODUCERS AND DISTRIBUTORS OF AMERICA, INC. 229'that no prejudicial errors were committed.The rulings are herebyaffirmed.On August 28, 1939, 'the Board, finding that a question affectingcommerce,had..arisen,concerning.the representation of employees ofthe Companies, and acting pursuant to the power vested in it bySection 9 (c) of the Act and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series2, issued its Direction of Election.'For the purpose of expeditingthe election and thus to insure to the employees of the Companiesthe full benefit of their right to collective bargaining as early aspossible, and pursuant to the terms of the stipulation mentionedabove, the Board directed the election without at the same time issu-ing a decision embodying complete findings of fact and conclusionsof law.On September 12, 19x9, the Board issued its Amendment toDirection of Election.8Pursuant to the Direction of Election and Amendment to Direc-tion of Election, an election by secret ballot was conducted underthe direction and supervision of the Regional Director for theTwenty-first Region (Los Angeles, California), on September 20,1939.On September 23, 1939, the Regional Director, acting pur-suant to Article III, Sections 8 and 9, of National Labor RelationsBoard Rules and Regulations-Series 2, issued and served upon theparties his Intermediate Report on the ballot.As to the balloting and its results, the Regional Director reportedas follows :1.Total Number Eligible--------------------------------- 7,7902.Total Number of Ballots Counted---------------------- 6, 4783.TotalNumber of votes for international Alliance ofTheatricalStageEmployeesandMovingPictureMachine Operators of the U. S. and C. (I. A. T. S. E.and M. P. M. 0.) and Studio Utility Employees LocalNo. 724,. affiliated with American Federation of Labor__ 4, 4604.Total Number of votes for United Studio TechniciansGuild, Independent__________________________________1,9675.Total Number of votes for Neither----------------------516.Total Number of Blank Ballots------------------------27.Total Number of; Void Ballots--------------------------5S.Total Number of Challenged Ballots--------------------420On September 20, 1939, the U. S. T. G. filed with the RegionalDirector its objections to the election.Affidavits in support thereofwere filed by the U. S. T. G. up to and including September 23, 1939.On September 23, 1939, the Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 2, issued his Report on Objections.The714 N. L. R. B. 1162.815 N. L. R. B. 224.199549-39-vol. 15--16 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegional Director found that the objections do not raise substantialand material issues with respect to the conduct of the ballot.TheBoard has considered the objections,the affidavits in support thereof,and the Regional Director's report thereon.The Board finds thatthe objections raise no substantial and material issues with respectto the conduct of the ballot,and they are hereby overruled.Upon the entirerecord in the case,.the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESColumbia Pictures Corporation, Loew's Incorporated, ParamountPictures, Inc., RICO Radio Pictures, Inc.,WalterWanger Produc-tions, Incorporated, Twentieth Century-Fox Film Corporation, Uni-versal Pictures Company, Inc., Warner Bros. Pictures, Inc., and HalRoach Studios, Inc., tre engaged in the production of motion pictures.Samuel Goldwyn Productions does not produce motion pictures, butit does lease its facilities to motion picture producing organizations.It designs and constructs motion picture sets and provides labor,space, services, and equipment for its lessees.During the fiscal yearending June 30, 1939, Samuel Goldwyn Productions purchased sound-track stock, including picture negatives from J. E. Brulatour, Inc.and Smith & Aller, Ltd., costing $42,717.One of the producingorganizations to which Samuel Goldwyn Productions leases itsfacilities isWalterWanger Productions, Incorporated.9The testby which the Board's jurisdiction is determined is whether or not alabor dispute, if one should occur, in a particular industrial enter-prisewould burden or obstruct interstate or foreign commerce 10We find that the stoppage of operations of Samuel Goldwyn Pro-ductions and the attendant interference with operations of WalterWanger Productions, Incorporated, and its other lessees who areengaged in interstate commerce, would result in substantial inter-ruption to and burden upon interstate commerce.During the course of the hearing counsel for the parties stipulatedthat if witnesses were called by the Board to testify concerning thebusiness of the Companies, they would testify that the operationsof the Companies during these proceedings were substantially, the'See footnote 13,infra.In the findings of fact there cited it Is statedthatWalterWanger Productions,Incorporated,leases facilitiesfrom UnitedArtists Studio Corpora-tion.The new name forUnited ArtistsStudio Corporation is Samuel Goldwyn Productions.See footnote 2,supra.The stipulation,hereinafter referred to, provides that if witnesseswere called to testify,theywould testify that substantially the same facts contained in thefindings of fact as toWalterWanger Productions,Incorporated,cited In footnote 13,infra,-exist today.10Consolidated Edison.Company,et at.v.National Labor Relations Board,58 S.Ct. 1038(1938). 1IOTION PICTURE PRODUCERS AND DISTRIBUTORS OF AMERICA, INC. 231same as they were in 1937, at which time testimony was taken in theMatter of Metro-Goldwyn-Mayer Studios,andMotionPictureProducers Assn. et al.andScreen Writers' Guild, Inc.,"and it wasfurther stipulated that the facts appearing in the Board's Decisionrelating to these Companies would be the facts testified to by suchwitnesses.The Board takes judicial notice of its findings of factin its Decision referred to above, and hereby incorporates therefromthe following findings of fact :A. Loew's IncorporatedisaDelaware corporation.As ofDecember 31, 1937, it took over and continued all of the motionpicture producing activities of Metro-Goldwyn-Mayer Corpora-tion.The facts pertaining to the operations of Metro-Goldwyn-Mayer Corporation prior to December 31, 1937, are, therefore,relevant in regard to the present activities of Loew'sIncorporated.Metro-Goldwyn-Mayer Corporation, herein referred to as M.G.M., purchased its film from three distributingcompanieslocated in California.These three companies, J. E. Brulatour,Inc., Smith & Aller, Ltd., and C. King Charney, are the exclusivedistributors, respectively, of Eastman Kodak film manufacturedin Rochester, New York, Dupont film manufactured in Parlin,New Jersey, and Agfa. film manufactured in Binghamton, NewYork.Both J. E. Brulatour, Inc., and Smith & Aller, Ltd.,carry inventories of film in their California. warehouses.Agfafilm is shipped to a California warehouse of Agfa and therepurchased by C. King Charney in amounts determined by thesales requirements of that company.Officers of the three dis-tributors testified at the hearing as to the amount of film whicheach sold to the Companies.The amount of film, measured infeet, bought by M. G. M. from these distributors, during theperiods of time indicated, is as follows :Distributing companyType and amount of filmmeasured in feetPeriod of time during whichthe purchases were made155,700,000 positiveIncBrulatourEJ____________7500000 negative1August 1, 1936,toAugust 1,,______________..LtdSmith & Aller,,_____________9,960,000 Canadian____________f19,415.623 positive_____________1937.lSeptember 1936 to August 30,,_______________-1,1,056,249 negative________J1937.C. King-----------------28,400infra-red________________September 1, 1936,to Septem-ber 1, 1937.Among the purchases of M. G. M. and of the other Companiesare other articles purchased from concerns located in Californiawhose stock of such articles either entirely or to a, substantial117 N. L. It. B. 662. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDextent originates outside of California.Articles purchased insubstantial quantitiesby M. G.M. from distributing companies,75 per cent or more of whose stock of such articles originatesin States other than California,are Douglas fir, white and sugarpine, and hardwood from the Globe Lumber Commpany, hardwarefrom the Union Hardware & Metal Company and from the Cali-fornia Hardware Company, and theatrical and drapery fabricsfrom Dazians, Inc.M. G. M. also has bought photographicsupplies from Eastman Kodak Stores,Inc.The manager of thiscompany testified that all the Eastman Kodak Company supplieswhich his company sold came from Rochester, New York, andthat, to his knowledge, all other material sold by his companyis purchased from supply firms in the East, mostly in Chicago,Illinois,and New York City.As already indicated, crews of actors and technicians are notinfrequently sent from the studios in Hollywood,California, "onlocation," for. the purpose of filming all or parts of variousmotion pictures.Crews may be sent out of California. In itslast fiscal year, M. G. M. sent crews to Florida, Oregon, Ken-tucky, Arizona, Utah, Maryland, New York, and Mexico.During the fiscal year ending September 1, 1937, M. G. M.spent approximately $29,500,000 in the production of motionpictures.It produced 41 feature-length pictures and 43 shortsubjects.During the fiscal year, it made 11,230 prints of fea-ture-length picturesof which 10,223 were shipped out of theState of California.It also made 7,547 prints of short'subjectsof which 6,872 were shipped out of California. Its prints weredistributed by Loew's Incorporated.12C.WalterWanger Productions, Inc.,herein referred to asWanger Productions,is a California corporation.Wanger Pro-ductions rents the equipment which it needs in the productionof motion pictures,such as building materials used in set con-struction and fabrics for drapery and furniture covering, fromUnited Artists Studio Corporation.Officers of J. E. Brulatour,Inc., Smith & Aller, Ltd., and C.King Charney testified that these companies sold film in the fol-lowing amounts to Wanger Productions :Distributing companyType and amount of filmmeasured in feetPeriod of time during whichthe purchases were madeJ. E. Brulatour,Inc --------------473,000 negative- --------------August 1, 1936,toAugust 1,1967.Smith & Aller,Ltd ---------------254,485 negative---------------September 1936 to August 30,1937.C. King Charney-----------------2.200infra-red -----------------September 1, 1936,to Septem-ber 1, 1937.121d. at 672-674. MOTION PICTURE PRODUCERS AND DISTRIBUTORS OF AMERICA, INC. 233Information furnished byWanger Productions indicates thatduring its last fiscal year,Wanger Productions purchased788,005 feet of picture film, 2,010,000 feet of sound film, and449,718 feet of technicolor film in Hollywood, California, fromsellers referred to as "Eastman" and "Dupont."Wanger Pro-ductions also purchased photographic supplies from EastmanKodak Stores, Inc. at a cost of $1,718.75.Wangelj Productions' total cost of production during its lastfiscal year amounted to $3,366,388.51.During this period, itproduced six feature-length pictures, and shipped six feature-length negatives and prints out of California. It appears thatafterWanger Productions has completed a photoplay, it selectsa laboratory which may be either within or without California.After the prints of the picture have been made at such labora-tory, 236 of them are there delivered to United Artists Corpora-tion which orders the laboratory to ship the prints to its ex-changes throughout the country.United Artists distributes theprints all over the world and shares in the.. gross receipts withWanger Productions on a percentage basis. 13F. Columbia Pictures Corporation o l California, Ltd.,-here-in referred to as Columbia, is a California corporation.Duringits last fiscal year, Columbia purchased 95,610,310 feet of filmfrom six distributors located in Los Angeles, California.Of-ficers of J. E. Brulatour, Inc., Smith & Aller, Ltd., and C. KingCharney testified that these companies sold film in the followingamounts to Columbia :Distributing companyType and amount of filmmeasured in feetPeriod of time during whichthe purchases were made68,308,000 positive-------------`August 11936to August 1J. E. Brulatour,Inc--------------3,737,000 negative-------------,,,193710,175,000 Canadian,.----_----'.Smith & Aller,Ltd---------------2,385,803 positive--------------September 1936 to,August 30,21,000 infra-red----------------1937.'September 1to Septem-1936C. King Charney------- ----------2,064,000 superpan-------------,,ber'1193716,516,000 positive-------------.,Columbia also has made substantial purchases of the followingarticles :Hardware from Union Hardware & Metal Companyand from the California Hardware Company; theatrical anddrapery fabrics from Dazians, Inc' ; and photographic suppliesfrom Eastman Kodak Stores, Inc.During the fiscal year ending June 26, 1937, Columbia spent$8,572,251.85. in the production of motion-pictures.During, thesame period, it produced films of. 47 feature-length pictures andIs Id. at 675.14 See footnote1, supra. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDof 40 short- subjects.Eleven thousand prints and negatives ofthe feature-length pictures and ' 7,628 prints and negatives ofshort subjects were shipped out of California.All of Colum-bia's prints are distributed by Columbia Pictures Corporation,a New York corporation, having its principal offices in NewYork City.G. Paramount Pictures, Inc.,herein referred to as Paramount,,is a New York corporation.During its last fiscal year, Para-mount purchased $1,135,542.66 worth of film from J. E. Brula-tour, Inc., $154,341.18 worth of film from Smith & Aller, Ltd.,and $1,058.26 worth of film from Agfa Ansco Corporation. Therecord does not disclose the state of origin of the film purchasedfrom Agfa Ansco Corporation.Officers of J. E. Brulatour, Inc.,Smith & Aller, Ltd., and C. King Charney testified that thesecompanies sold film in the following amounts to Paramount :Distributing companyType and amount of filmmeasured in feetPeriod of time during whichthe purchases were made28511000 positiveJ. E. BrulatourInc__________1,,_____________4768.000 negativeAugust 1, 1936,toAugust 1,____,,_____________13,524,000 Canadian-__________1937.Smith & Aller____Ltd2,961,171 positive____1September 1936 to August 30,___________,2,101.323 negative11937.CKing Charney123.000 infra-red _______________-),September 1, 1936, to Septem-._________________8,200 superpan------_________Jher 1, 1937.Paramount has purchased the following articles in substantialquantities : Douglas fir, white and sugar pine, and hardwood fromthe Globe Lumber Company, hardware from the Union hard-ware & Metal Company and from the California HardwareCompany; theatrical and drapery fabrics from Dazians, Inc.;and photographic supplies from Eastman Kodak Stores, Inc.During its last fiscal year, it sent crews to film pictures or partsof pictures "on location." In the case of one picture, a crewwas sent to Illinois, Nebraska, New Jersey, New York, and Ohio,for the purpose of taking transparency background "shots."Other crews were sent to Montana, New Mexico, New York,Wyoming, and Panama.In its fiscal year ending January 2, 1937, Paramount spent$19,910,126.10 in producing full-length feature films and $137,-164.89. in producing films of short subjects. In that period, itproduced 45 feature-]ength films and 8 films of short subjects.Forty-.nine negative and 9,720 positive prints of feature-lengthfilms and 8 negatives of the short-subject films were shipped outofCalifornia.Paramount's pictures are distributed in theUnited States and in foreign countries through Paramount's ex-changes and those of its subsidiary, Paramount Pictures Dis- MOTION PICTURE PRODUCERS AND DISTRIBUTORS OF AMERICA, INC. 235tributing Co., Inc.In a registration statement filed with theSecurities and Exchange Commission by Paramount on De-cember 28, 1936, it is stated that Paramount's film exchanges "arelocated in the principal cities in the United States and Canadaand in many of the principal cities throughout the world." Sub-sidiaries of Paramount also operate 569 motion picture theatres,as of October 3, 1936, of which 372 are located in the UnitedStates, 178 in Canada, and 19 in other foreign countries.H. RKO Radio Pictures, Inc.,herein referred to as RKO, isa Delaware corporation. In 'its last fiscal year, which corre-sponds approximately to the calendar year 1936, RKO purchased6,265,800 feet of positive film and 4,809,281 feet of negative filmfrom J. E. Brulatour, Inc., and from Smith & Aller, Ltd. Thetotal cost of the film which it purchased was $259,164.19.Offi-cers of the two above-named distributing companies .and ofC.King Charney testified that these companies sold film in thefollowing amounts to RKO:Distributing companyType and amount of filmmeasured in feetPeriod of time during whichthe purchases were made000 positive----------------1355August 11936toAugust 1J. E. Brulatour,Inc --------------,15,570,000 negative-------------498 positive___17283,,,1937.1September 1936 to August 30Smith & Aller, Ltd---------------_______,,____1202,852 negative_____________,1937.C. King Charney-----------------23,395 infra-red---------------September 1, 1936, to Septem-ber 1, 1937.RKO has purchased substantial quantities of the followingarticles :Hardware from the Union Hardware & Metal Companyand from the California Hardware Company; theatrical anddrapery fabrics from Dazians, Inc.; and photographic suppliesfrom Eastman Kodak Stores, Inc.RKO also has purchased asubstantial quantity of glass from W. P. Fuller & Co., located inCalifornia, which obtains 85 per cent of its stock of glass fromPittsburgh, Pennsylvania.In its last fiscal year, RKO spent $10,355,292 in the produc-tion of motion pictures. In that period, 38 feature-length filmsand 24 films of short subjects were produced.Thirty-eightnegatives and 31 prints of the feature-length films and 24 nega-tives of the films of short subjects were shipped out of Cali-fornia.RKO distributes its pictures in the United States andin some foreign countries through its own distribution depart-ment and system of exchanges. In other foreign countries theexchanges are operated by subsidiary corporations.In stillother foreign countries, no exchanges are maintained and dis-tribution rights are sold outright.The principal offices ofRKO's distribution department are located in New York City. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDRKO's gross income for the past fiscal year was $27,545,072.34and its net income amounted to $893,580.23.I.Universal Pictures Company, Inc.,herein referred to asUniversal, is a Delaware corporation.According to informationfurnished.by Universal, during itslastfiscal year ending Sep-tember 30, 1937, it purchased film amounting to $200,000 in valuefromJ.E. Brulatour, Inc.An officer of J. E. Brulatour, Inc.,testified at the hearing that from August 1, 1936, to August 1,1937, it sold 6,440,000 feet of positive film and `4;475,00'feet ofnegative film to Universal.An officer of C. King Charney testi-fied that from September 1, 1936, to September 1, 1937, thiscompany sold 43,200 feet of infra-red film to Universal.Universal also has purchased the followingitems insubstantialquantities:Hardware from the Union Hardware & Metal, Com-pany and from the California Hardware Company ; theatricaland drapery fabrics from Dazians; Inc.; and photographic sup-plies from Eastman Kodak Stores, Inc.During -the-year ending 'September 1, ' 1937, Universal 'spentapproximately $8,000,000 in producing pictures. In this periodUniversal made 26 Universal, 2 Trem Carr, 7 Buck Jones, and2 Paragon feature-length films and 16 films of short subjects.Universal ships all prints of feature-length pictures made atits studio out of California. In itslast fiscalyear, it shipped 37negatives and 248 prints of its feature-length. films, and16 nega-tives and 16 prints of its short subjects out of California.When a picture. is completed the negative is shipped to Fort Lee,New Jersey, where prints are made for distribution.Universalconducts the distribution of its pictures ,through various sub-sidiary companies as follows : In the United States, throughUniversal Film Exchanges, Inc., which has its principalofficesinNew York City; in Canada, through Canadian UniversalFilm Company, Ltd. ; in other"foreign countries, through variousother corporations.J.Twentieth Century-Fox Film Corporation,herein referredto asFox Film, is a New York corporation. During thecalendaryear 1936, Fox Film purchased film from J.' E. Brulatour, Inc.,at a cost of $697,723.68.Officers of this company, of Smith &Aller,Ltd., and of C. King Charney, testified that thesecompanies sold film in the following amounts to Fox Film :Distributing companyType and amount of filmmeasured in feetPeriod of time during whichthe' purchases'were'made096(35000 positive------------(August 11936toAugust 1J. E. Brulatour, Inc--------------,,-8,370.000 negative--------------,,,1937.Smith & Aller,Ltd---------------1,000 negative-----------------September 1, 1936, to August30, 1937.C. King Charney-----------------30,600 infra-red----------------September 1, 1936, to Septem-ber 1, 1937. MOTION PICTURE PRODUCERS AND DISTRIBUTORS OF AMERICA, INC. 237Fox Film has purchased substantial quantities of the followingarticles :Hardware from the Union Hardware & Metal Com-pany and from the California Hardware Company; theatricaland drapery fabrics from Dazians, Inc. ; glass from W. P. Fuller& Co.; and photographic supplies from Eastman Kodak Stores,Inc.In 1936, Fox Film sent five crews on location outside ofCalifornia for the -purpose of taking sequences of backgroundscenes.During the calendar year 1936, Fox Film spent $21,868,103.20in producing motion pictures of which $1,480,989.10 was spentfor raw materials used in such production.During this period,it produced 53 feature-length films and made 318 prints of fea-ture-length films and short subjects' at its studio.Fox Filmhas its own distribution department, the principal offices ofwhich are located in New York City.During 1936, Fox Filmshipped 416 prints and negatives out of California., .K. Warner Bros. Pictures, Inc.,herein referredto asWarner,is a Delaware corporation, incorporated in 1923. It employsapproximately 3,500 employees.During its last fiscal year,Warner purchased all of its film from J. E. Brulatour, Inc.,Smith & Aller, Ltd., and C. King Charney. The total cost ofsuch purchases amounted to $751,990.70.Officers of the threedistributing companies testified that these companies sold filmin the following amounts to Warner :DistributingcompanyTypeand amount of filmmeasured in feetPeriod oftime during whichthe purchases were made(35,260,000 positive_______toAugust 1August 11936J. E. Brulatour,Inc______________{18,660,000 negati_1,914,000Canadian____________,,,1937.Smith & Aller, Ltd_______________1,800 positive__________________September 1936 to August 30,1937.C. King Cbarney_________________34,400 infra-red________________September1,1936, to Septem-ber 1, 1937. -Warner has purchased the following articles in substantial quan-tities :Hardware from Union Hardware & Metal Company andfrom the California Hardware Company; theatrical and draperyfabrics from Dazians, Inc. ; glass from W. P. Fuller & Co.; andphotographic supplies from Eastman Kodak Stores, Inc.In its fiscal year ending August 28, 1937, Warner spent $20,664,-060.50 for production, $994,101.47 for construction, and $1,195,-032.36 for other expenses.During this period, 64 feature-lengthfilms and 17 films of short subjects were produced.Four crewswere sent out of California in connection with the preparation offive feature-length motion pictures.One crew went to CanalZone and Cuba, another to Arizona and Nevada, a third to New 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDYork, and the last to Arkansas.According to information fur-nished by Warner in answer to a questionnaire submitted to it,461 prints and 64 negatives of feature-length pictures and 17prints and 17 negatives of short subjects were shipped out of'California during its last fiscal year.At the hearing, it wasstipulated by counsel that when the negative of a Warner picturehas been completed, it is shipped to Vitograph, Inc., a whollyowned subsidiary of Warner, the offices of which are located inNew York City. Prints are made by the Ace Film Laboratoryin Brooklyn, New York, at the order of Vitograph, Inc., which.-distributes the prints thus made.Warner's subsidiaries distrib-ute its pictures through exchanges located in 37 cities in theUnited States and Canada and through offices located in 33 for-eign countries.15.0.Hal Roach Studios, Inc.,herein referred to as Hal RoachStudios, Js a California corporation.Hal Roach Studios hasapproximately 300 employees on its pay roll.During its lastfiscal year, it purchased film from J. E. Brulatour, Inc., at a cost,of $64,321.An officer of J. E. Brulatour, Inc., testified that fromAugust 1, 1936, to August 1, 1937, Hal Roach Studios purchased2,670,000 feet of positive film and 1,000,000 feet of negative fromthis company.Other articles which have been purchased in sub-stantial amounts by Hal Roach Studios include hardware fromUnion Hardware & Metal Company and from California Hard-ware Company ; theatrical and drapery fabrics from Daz-ians, Inc. ; and photographic supplies from Eastman KodakStores, Inc.During its last fiscal year, Hal Roach Studios produced 5feature-length films and 12 films of short subjects. Its total pro-duction cost was $3,126,784.98.Between August 1, 1936, andAugust 1, 1937, 3,690 prints of its feature-length films were made.Of these, 129 were distributed through an exchange in Los An-geles,California, 226 in foreign countries, and the remaining3,235 films in States of the United States other than California.In the same period, approximately 2,000 prints and 12 negativesof short subjects were shipped out of California.Pictures pro-duced by Hal Roach Studios are distributed by Loew's Incor-porated which receives a percentage of the gross receipts obtainedfrom such distribution."'IT.THE ORGANIZATIONS INVOLVEDInternational Alliance of Theatrical Stage Employees and MovingPictureMachine Operators of the United States and Canada is a"Bee footnote 11,supra,at 677-682.21 Id.at 684. MOTION PICTURE PRODUCERS AND DISTRIBUTORS OF AMERICA, INC. 239labor organization affiliated with the American Federation of Labor,herein called the A. F. L., admitting to membership. employees in thetheatrical,motion-picture, amusement, and allied industries.It isthe parent organization of several other labor organizations involvedin these proceedings.International Sound Technicians of the Motion Picture Industry,Local 695 of the I. A. T. S. E., is a labor organization affiliated withthe A. F. L., admitting to membership all persons doing work of anynature in or incidental to the recording of sound.International Photographers of the Motion Picture Industry, Local659 ' of the I. A. T. S. E., is a labor organization affiliated with theA. F. L., admitting to membership all persons doing work of anynature in or incidental to photography.Studio Technicians of the Motion Picture Industry, Local No. 37of the I. A. T. S. E., is a labor organization affiliated with the A. F. L.,admitting to membership drapers and upholsterers, grips, nursery-men, gaffers and lamp operators, projectionists, propertymen, prop-erty and miniature workers, special-effects men, gang propertymen,and Class B laborers, engaged in the making or taking of motionpictures.Studio Utility Employees, Local 724, is a labor organization affil-iated with the A. F. L., admitting to membershipall laborers andutility men engaged in constructing, wrecking, and maintaining sets,or in doing any miscellaneous or utility labor in connection with theproduction of motion pictures.United Studio Technicians Guild is an independent labor organi-zation admitting to membership lamp operators and gaffers, grips,propertymen and swing gangmen, prop makers and special.effectsmen, Class B laborers, utility employees, nurserymen, projectionists,upholsterers and drapers, laboratory workers, sound technicians,cameramen, wardrobe employees, make-up artists, and hairdressersemployed in the motion-picture industry.Make-up Artists, Local 706 of the I. A. T. S. E., is a labor organiza-tion affiliated with the A. F. L., admitting to membership all make-upartists and hairdressers, including supervisory employees.Film Technicians of the Motion Picture Industry, Local 683 of theI.A. T. S. E., is a labor organization affiliated with the A. F. L., ad-mitting to membership laboratory employees, still-department em-ployees, negative cutters, and all employees engaged in the develop-ment, printing, cutting, shipping, and care of film.Motion Picture Costumers, Local No. 705 of the I. A. T. S. E., is alabor organization affiliated with the A. F. L., admitting to member-ship all persons employed in the wardrobe departments of the motion-picture industry, including supervisory employees. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE QUESTION -CONCERNING REPRESENTATIONAlthough the U. S. T. G., the affiliates of the I. A. T. S. E. andthe S. U. E. had filed petitions in which each alleged that it hadattained a majority status among employees of the Companies in anappropriate unit, the Companies, on August 10, 1939, entered into aclosed-shop contract with the I. A. T. S. E. 'During the course ofthe hearing the parties stipulated that a question concerning the rep-resentation of employees of the Companies had arisen.We find that a question has arisen concerning the representation ofemployees of the Companies.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companiesdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe stipulation entered into by the parties during the course ofthe hearing provided that all employees of the Companies who arewithin, the categories listed in Appendix A, annexed hereto, shouldvote as a single unit.We find that all employees of the Companies who are within thecategories listed in Appendix A, annexed hereto, constitute a unit ap-propriate for the purposes of collective bargaining and that said unitwill insure to employees of the Companies the full benefit of theirright to self-organization and to collective bargaining and will other-wise effectuate the policies of the Act.17,VI. THE DETERMINATION OF REPRESENTATIVESAs indicated above, the parties stipulated that an election should beheld among designated employees of the Companies to determine the17The stipulation entered into by the Companies and the unions provides that in agreeingthat "First Cameramen" shall not vote, the I. A. T. S. E. and the A. S. C. do not resolvetheir conflictingclaims asto what constitutes an appropriate unit for cameramen.TheA. S. C. admits to membership first cameramen, exclusively, and claims that first camera-men constitute an appropriate unit.The I. A. T. S. E. claims that first cameramen andother cameramen should be included in the same unit. In holding the categories of em-ployees in Appendix A, annexed hereto, to constitute an appropriate unit for the purposesof collective bargaining, we do not rule on the conflicting claims of the A. S. C. and theI.A. T. S. E. as regards first cameramen, and in any case arising in the future out of suchconflicting claims, we shall not consider the issues in that regard as settled by this Decision. MOTION PICTURE PRODUCERS AND DISTRIBUTORS OF AMERICA, INC. 241representatives of such employees for the purposes of collective bar-gaining.The results of the election are set forth above. It is appar-ent from the results there set forth that the I. A. T. S. E. and theS. U. E. have been selected by a majority of the employees in the unitfound to be appropriate for the purposes of collective bargaining.They are, therefore, the exclusive representatives of all the employeesin such unit for the purposes of collective bargaining, and we will socertify.Upon the basis of the foregoing findings of fact and upon theentire record in these cases, the Board makes the following :CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees of the Companies, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National Labor Rela-tions Act.2.All employees of the Companies who are within the categoriesof employment set forth in Appendix A, annexed hereto, constitutetogether a single unit appropriate for the purposes of collective bar-gaining, within the meaning of Section 9 (b) of the National LaborRelations Act.3. International Alliance of Theatrical Stage Employees and Mov-ing Picture Machine Operators of the United States and Canada andStudio Utility Employees, Local 724, are the exclusive representativesof the persons employed by Columbia Pictures Corporation, Loew'sIncorporated, Paramount Pictures, Inc., RKO Radio Pictures, Inc.,Walter Wanger Productions, Incorporated, Twentieth Century-FoxFilm Corporation, Universal Pictures Company, Inc., `Varner Bros.Pictures, Inc., Samuel Goldwyn Productions, and Hal Roach Studios,Inc., in such unit, for the purposes of collective bargaining, withinthe meaning of Section 9 (a) of the- National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2,IT IS HEREBY CERTIFIEDthat International Alliance of TheatricalStage Employees and Moving Picture Machine Operators of theUnitedStates andCanada and Studio Utility Employees, Local 724,havebeen designated and selected by a majority of the persons withinthe categoriesof employment set forth in Appendix A, annexedhereto, employed by Columbia Pictures Corporation, Loew's Incor.porated, Paramount Pictures, Inc., RKO Radio Pictures, Inc., Walter 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDWanger Productions, Incorporated, Twentieth Century-Fox FilmCorporation, Universal Pictures Company, Inc., Warner Bros. Pic-tures, Inc., Samuel Goldwyn Productions, and Hal.Roach Studios,Inc., as their representatives for the purposes of collective bargaining,and that pursuant to Section 9 (a) of the Act, International Allianceof Theatrical Stage Employees and Moving Picture Machine Opera-tors of the United States and Canada and Studio Utility Employees,Local 724, are the exclusive representatives of all such employees forthe purposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.APPENDIX AEXHIBIT BThese persons are as follows :1. 1st Soundmen, and Soundmen, 3rd Soundmen, 4th Soundmen,Sound Film Loaders, Sound Public Address Operators, NewsreelSoundmen, and men doing work of any nature in or incidental to therecording of sound.This unit includes all Sound Employees andClassifications engaged in all operation, setting up, handling, inspec-tion, striking, testing, temporary running repairs, sound servicing,scoring, synchronizing, recording, reproduction, re-recording, dub-bing, playbacks, acoustics, amplification, transmission, transference,sound effects, research, experimental, development and/or all speechor audio frequency work of any nature, and all work where electronicdevices of any nature are used;2.Second Cameramen, Still Cameramen, Assistant Cameramen,Camera film loaders, newsreel Cameramen, industrial Cameramen,and all classifications of men doing work and/or photography of anynature, kind or description related to or incidental to photography;3.Motion picture laboratory employees and/or still departmentemployees, negative cutters, engaged in the development, printingand cutting, shipping and care of film;4.The following classifications of Studio Technicians or Mechan-ics; Drapers and Upholsterers, Grips, Nurserymen, Gaffers and Lamp'Operators,Projectionists,Propertymen, Property andMiniatureWorkers, Special Effects Men, Swing Gang-Property-men, and ClassB members-all of whom are engaged in the making or taking ofmotion pictures;5.All make-up artists, hair dressers and/or hair stylists and bodymake-up women, heads of departments, supervisors of make-up, hair-dressing and make-up laboratories employed in motion picture indus-try and all classifications of employes doing make-up and hairdressingof any nature, kind or description MOTIONPICTURE PRODUCERS AND DISTRIBUTORSOF AMERICA,INC. - 2436.AssistantManagers,Foremen and Fore-women,Key or Com-panyMen, AssistantWardrobeMen,Women(including Set and.Stock),Wardrobe Stock Clerks (Men and Women) ;7.Laborers and utilitymen engaged in the construction of sets and'.other incidentallabor around said motion picture studio,and includ-ing the following types of work : Wrecking of sets, buildings,walls;and old styleparallels(bothlight and construction) ;handling offlats to andfrom storageto place of action ;handlingof all con-structive units forsets and buildings;cutting and-gathering of all'shrubs, trees and foliage;striking of all plants,shrubs,foliageor trees from sets; gardening and maintenance of lawns, nurseries,and greenhouses;the construction,maintenance and repair ofallcement,dirtandmacadam streets; all sand blasting;:handling of heavy bungalowson wheels,or dressing rooms ; handlingand laying of tracksfor camera dollies, under supervision of crane-men or company grips; moving and pushingof cranesfor all movingshotsunder direction of first andsecond companygrips; aiding spe-cialeffectmen.in loadingof snowhoppers' and any other heavyarticlesused to producespecial effects;opening and closing of doors,windows and ventilators, and the performance of stand-by work onthe same; theperformance of allwork done by signal and whistlemen used during the process of production; the cleaningof windows,sweepingof streets,stages and sets, and similarutility labor; theoperation of disposal plants andincinerators;cleaning andstoring oflumber and flats;assistingand attendingall skilled crafts and thehandling ofallmaterialsto the place where thesame are used bysuch skilledcrafts; excavationwork for buildings,sets, digging oftrenches,piers, and of all foundationwork, and allholes and caissonwork; all tending ofplaster and cement for concrete walls, founda-tions, floors or any other construction;the gathering of all rubbish,refuse and cleaning of all premises, and generallythe doing of allmiscellaneous and utility labor in connectionwith the production ofmotion pictures.15 N. L.R. B., No. 28a.